DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Specification
In view of the amendment to the specification, the objection to the disclosure is withdrawn. 
Response to Arguments
Applicant's arguments filed June 10, 2022 have been fully considered but they are not persuasive. Applicant argues:
“…Bahng fails to show or suggest thermally treating an etched substrate on a heated substrate support assembly in a chamber volume and cooling the thermally treated surface on a cooled substrate support assembly in another chamber volume, as recited in claims 1, 9, and 17.
Lee is alleged to teach aspects of a multi-chamber load lock in which each chamber of the multi-chamber load lock may be isolated from one another. However, whether or not Lee provides this teaching, Applicant submits Lee fails to cure the deficiencies of Bahng with respect to claims 1, 9, and 17 noted above.
Consequently, Bahng and Lee fail to establish a prima facie case of obviousness with respect to claims 1, 9, and 17, for at least the above stated reasons.”

The examiner agrees that Bahng fails to teach thermally treating an etched substrate on a heated substrate support assembly in a chamber volume and cooling the thermally treated surface on a cooled substrate support assembly in another chamber volume. For this aspect of applicant’s claimed invention, the examiner relied upon the teaching of Lee.  Applicant merely asserts “Lee fails to cure the deficiencies of Bahng with respect to claims 1, 9, and 17 noted above”
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  The examiner set forth a prima facie case of obviousness based upon the teachings of Bahng, in view of Lee, coupled with the logic of a skilled artisan. To any extent, if any, that Lee does not cure the deficiencies of Bahng with respect to claims 1, 7 and 19, the examiner maintains meeting such deficiencies falls well within the realm of logic that one skilled in the art would bring to bear on the combined teachings of Bahng and Lee.
The rejections as set forth in the non-final Office action of January 21, 2022 are maintained.
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious being over U. S. Patent Application Publication 2008/0099040 as filed by Bahng et al. (hereinafter, Bahng) in view of US Patent Application 2007/0166133 as filed by Lee et al. (hereinafter, Lee).

Regarding claims 1, 9 and 17, Bahng teaches a method for removing halogen-containing residues from a substrate (see, for example, the title).  Bahng teaches the method comprising: transferring a substrate into a substrate processing system through a first chamber volume of a load lock chamber coupled to a transfer chamber of the substrate processing system (see, for example, [0041] and FIG. 1)).  Bahng teaches etching the substrate in a processing chamber coupled to the transfer chamber of the substrate processing system with halogen-containing chemistry (see, for example, [0044]).  Bahng teaches removing the substrate from the etching chamber and transferring the substrate to another chamber within the processing system remove halogen-containing residues from the etched substrate.  Bahng teaches the halogen removal can take place in the load lock chamber (see, for example, [0049]).  Bahng teaches using a thermal process to remove halogen from the etched substrate (see, for example, [0048]).  Bahng teaches cooling the etched substrate in a cooled substrate support assembly of the load lock chamber after removing the halogen-containing residue (see, for example, [0054]).
Additionally, regarding claim 9, Bahng teaches that thermal processes in the load lock may take place by heating the load lock to a temperature of 500° C (see, for example, [0030]).
Additionally, regarding claims 9 and 17, Bahng teaches the process chamber may be a Centura reactor from Applied Materials which is a system known to comprise a showerhead and heated support.

Bahng does not teach a multi-chamber load lock having a first, second, and third load lock chambers that are isolated from one another with the first load lock chamber being disposed between the second load lock that is used to heat a substrate therein and the third load lock chamber that is used to cool a substrate therein.   As such, Bahng does not teach 1) transferring the substrate form a first load lock chamber to an etching chamber and then 2) receiving the substrate from the etching chamber into a second load lock chamber in which the substrate is heated to remove halogen residue and then 3) transferring the substrate to a third load lock chamber in which the substrate is cooled.

Lee teaches a multi-chamber load lock in which each chamber of the multi-chamber load lock may be isolated from one another (see, for example, FIGs, 5 and 6 and [0051] and [0054]). Lee teaches that each load lock chamber may be individually controlled to control the temperature of a substrate therein (see, for example, [0026], [0027] and [0062]). Lee teaches that substrates may be cooled and or heated within the load lock chambers (see, for example, FIGs. 4, 5 and 7 and paragraphs cited above).

Bahng teaches using the load lock chamber for both the heating and cooling of substrates.  However, Bahng doesn’t provide separate load lock chambers with one being dedicated to heating and one being dedicated to cooling.  Therefore, the temperature of Bahng’s load lock chamber must cycle through heating and cooling stages.  Such temperature cycling not only reduces the process efficiency but it is also well-known that thermal cycling of reactor components contributes to particulate contamination.  Lee teaches a three-chamber load lock.  Lee teaches that one load lock chamber may be dedicated to the heating of substrates while another chamber can be dedicated to the cooling of substrates (see, for example, [0026], [0027] and [0062]). It would have been obvious to one skilled in the art to carry out the process of Bahng in an apparatus having the multi-chamber load lock of Lee because the dedicated heating and cooling chambers increases the number of wafers that may be processed while also minimizing particulate formation which is well-known to be associated with the thermal cycling of reactor components.

Lee does not explicitly teach the first chamber is vertically disposed between a second heating chamber and a third cooling chamber.  It would have been obvious to one skilled in the art to place the first chamber between the second and third chambers as the first chamber would serve as an insulating member between the two chambers that operate at different temperatures. Furthermore, the relative arrangement of apparatus parts is an obvious design choice for the skilled artisan.

Regarding claims 2, 10 and 18, Lee teaches that the third load lock chamber is vented to atmosphere pressure (see, for example [0030]).

Regarding claims 3, 11 and 19, Bahng teaches the halogen-containing residues include at least one of hydrogen bromide (HBr), chlorine (C12), and carbon tetrafluoride (CF4) (see, for example [0027]).

Regarding claims 4, 5, 12, 13 and 20, Bahng teaches that the removal of halogen-containing residues further includes stripping the photoresist mask (see, for example, [0051]-[0052]).

Regarding claims 6, 7, 14 and 15, Bahng teaches that the removal of halogen-containing residues comprises introducing a gas mixture to the second chamber volume, wherein the gas mixture may comprise O2 and/or H2O, alkane, or an alkene, and an inert gas including N2, Ar or He (see, for example, [0037]).

Regarding claims 8 and 16, Bahng teaches that the removing of halogen-containing residues includes heating the substrate for about 5 seconds and about 30 seconds at a temperature between about 150 degrees Celsius and about 300 degrees (see, for example [0050]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allan W Olsen whose telephone number is (571)272-1441. The examiner can normally be reached variable; M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALLAN W. OLSEN
Primary Examiner
Art Unit 1716



/Allan W. Olsen/Primary Examiner, Art Unit 1716